UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1315



ABEBA ISAK WOLDEMICHAEL,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-902-659)


Submitted:   August 9, 2004            Decided:   September 14, 2004


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, M. Jocelyn Lopez Wright, Assistant
Director, Carol Federighi, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Abeba Isak Woldemichael, a native and citizen of Eritrea,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s denial of her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

            On     appeal,   Woldemichael      challenges      the    immigration

judge’s determination that she failed to establish her eligibility

for    asylum.     To   obtain   reversal     of    a    determination    denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail   to   find    the   requisite    fear    of       persecution.”     INS   v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                We have reviewed the

evidence of record and conclude that Woldemichael fails to show

that the evidence compels a contrary result.

            Additionally, we uphold the immigration judge’s denial of

Woldemichael’s request for withholding of removal.                   The standard

for withholding of removal is more stringent than that for granting

asylum.     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                     To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”              INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).        Because Woldemichael fails to show she is

eligible for asylum, she cannot meet the higher standard for

withholding of removal.          We further find Woldemichael failed to


                                      - 2 -
show eligibility for relief under the Convention Against Torture.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -